Title: From Thomas Jefferson to James Monroe, 26 May 1801
From: Jefferson, Thomas
To: Monroe, James


               
                  Dear Sir
                  Washington May 26. 1801.
               
               In mine of the 22d. I forgot to write on the subject of Callender, tho’ I had reserved that, for some time, to make a part of the letter. D.M.R. has contrived to put the money in such a situation that I find we could not lay our hands on it without giving room for specious criticisms. that would be a gratification to which he is not entitled. it will moreover strengthen the reasons for laying the whole subject before Congress that they may not only refund but indemnify the sufferers under the sedition act. to take from Callendar particularly all room for complaint, I think with you we had better refund his fine by private contributions. I inclose you an order on Gibson & Jefferson for 50. D. which I believe is one fourth of the whole sum.
               There is considerable reason to apprehend that Spain cedes Louisiana & the Floridas to France. it is a policy very unwise in both, & very ominous to us. accept assurances of my affectionate respect
               
                  
                     Th: Jefferson
                  
               
            